 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE
 6
      NUJUD MURIBY,
 7
                            Plaintiff,
 8
           v.                                         C18-1477 TSZ
 9
      EXPERIAN INFORMATION                            MINUTE ORDER
10    SOLUTIONS, INC.,

11                          Defendant.

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)    The parties’ stipulated motion to continue the trial date and extend related
14 deadlines, docket no. 26, is GRANTED in part and DENIED in part as follows. The
   deadline for completing discovery is EXTENDED from November 4, 2019, to
15 December 5, 2019. The motion is otherwise denied. All other dates and deadlines,
   including the dispositive motions filing deadline of December 5, 2019, and the trial date
16 of February 24, 2020, which are set forth in the Minute Order entered January 30, 2019,
   docket no. 21, shall remain in full force and effect.
17
          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

           Dated this 18th day of October, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk
23

     MINUTE ORDER - 1
